El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
. La nota del registrador en este caso fné snstancialmente como signe:
“No admitida la inscripción solicitada en virtud de un proyecto de partición acompañado de otros documentos por observarse los defectos de no describirse en el título las fincas urbanas, de una de *730Jas cuales se lia pedido inscripción siendo ineficaz y contrario a la ley un affidavit para adicionar un documento público; de no haberse cumplido lo que ordena el testador respecto que sus operaciones par-ticionales se practicaran extrajudicialmente, debiendo intervenir los interesados residentes en Francia, por sí o por medio de apoderado, y los menores por sus padres con patria potestad o por un defensor en el caso de existir intereses encontrados.”
En este caso aparece que los contadores partidores nom-brados por.el testador se negaron a aceptar sus cargos, ha-biendo sido nombrado otro contador por la corte. El registra-dor explica en cuanto al segundo defecto que señala en su nota, que no hacía referencia al hecho de que los contadores par-tidores nombrados en el testamento dejaran de cumplir su cometido, ni al nombramiento de un contador por la corte, ni siquiera al hecho de que debe acudirse a la corte cuando algunos de los herederos son menores de edad, pero insiste en .que la escritura de partición debe permitir la interven-ción directa de los herederos residentes en Francia. Los recurrentes llaman la atención al hecho de que en el recurso que consideramos no solamente la corte había nombrado un ■contador y los derechos de los menores estaban protegidos por un procedimiento judicial, sino que existe una sentencia de la corte aprobando la partición; que como tuvo lugar un procedimiento judicial sobre partición y se dictó sentencia aprobando' el mismo, surge la presunción tanto en lo que respecta a la regularidad de los procedimientos como en cuanto a que se ha cumplido con la ley, y por tanto de que fueron oídos todos los herederos o se les dió la oportunidad de ser oídos. La sentencia en cuestión expresa en efecto que a instancia de los herederos José Pietri y Pietri .y Felipe Pie-tri y Pietri la corte designó un contador partidor; que el contador rindió su informe y presentó un proyecto de inven-tario, avalúo, liquidación y división; que los expresados here-deros solicitaron que se aprobara dicho informe; que de las pruebas aducidas resultó que hubo una división justa entre los herederos, respetándose la voluntad del testador y los *731derechos de todas las partes interesadas, y por tanto la corte aprobó el informe y ordenó la división de conformidad con el mismo. Los procedimientos qne tuvieron lugar en el jui-cio no fueron presentados en el registro. No discutiremos ahora cuáles son todas las presunciones que surgen de una sentencia y hasta dónde está obligado el registrador de la propied’ad por razón de dichas presunciones. En el caso de Ortiz v. El Registrador de Guayama, 22 D. P. R., 339, decla-ramos que debe demostrarse la jurisdicción de la corte. De igual modo puede ser que deba probarse que todas las par-tes estaban ante la corte para que tuviera jurisdicción para dictar la sentencia que precisamente dicta.” Sea como fuere, creemos que cuando en un testamento se ordena que se haga determinada cosa, cualquier persona que alegue tener dere-chos que puedan inscribirse de acuerdo con el mismo, deberá probar al registrador que todos los verdaderos requisitos de dicho testamento han sido observados y -no exigir que el registrador entre en presunciones. En la sentencia que ha sido sometida a nuestra consideración solo se mencionan dos de los herederos, no se hace constar que hubieran estado pre-sentes otros herederos adultos, ni existe tampoco en dicha sentencia constancia alguna respecto de las gestiones hechas para proteger los intereses de los menores. No es nuestra intención resolver ahora que una sentencia es nula o está sujeta a ser impugnada por no contener estos requisitos, pero creemos que cuando las partes pretenden fundarse en los documentos que forman su título en lo que respecta a terce-ros, la sentencia que ha de ser inscrita en el registro debe contener dichos requisitos.
En cuanto al primer defecto mencionado por el registra-dor, o sea el no hacerse’la descripción de una de las fincas, los recurrentes sostienen que el registrador tenía bajo su consideración y en la misma escritura de partición algunos elementos para identificar la finca y que en el affidavit que acompaña a la escritura está completa' la descripción. Hemos resuelto en los casos de Delgado v. El Registrador de Caguas, *73222 D. P. R., 125, y Hernández v. Rosado et al., 22 D. P. R., 387, que un affidavit no es un documento público de la clase exigida por la ley hipotecaria. Por tanto, el caso de Méndez v. El Registrador de Caguas, 18 D. P. R., 805, no es de apli-cación. En ese caso solamente se resolvió que si del escrito que acompañaba a la escritura queda perfeccionada la des-cripción la escritura podía ser inscrita, pero en la opinión se daba por sentado que el escrito así acompañado, estaba en debida forma. Sin que exista tal affidavit, las referencias que se bagan en una escritura de partición, aun con respecto a las inscripciones en el registro no son suficientes jiara cum-plir-con el artículo 30 de la Ley Hipotecaria que exige que los bienes se describan en la misma escritura. El registrador alega que la descripción puede haber variado, o haberse divi-dido la finca y es bastante con expresar que las prescripcio-nes de dicho artículo 30 deben ser observadas.
Debe confirmarse la nota.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.